Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jiazhong Luo on 07/21/2021.

The application has been amended as follows: 
From set of claims filed 07/21/2021:
Please rejoin claims 18-20.  Rejoined claims are based on an election without traverse, by the applicant, filed 04/22/2021.
Claim 11
Delete “10” and insert --1--.
Claim 18
In line 3, after “providing” delete “a” and insert --the--; after “comprising” delete
“a” and insert --the--; before “first rear’ delete “a” and insert --the--; and before
“top” delete “a’ and insert --the--.
In line 4, before “at” insert --the--.

In line 7, after “providing” delete “a” and insert --the--; after “comprising” delete “a” and insert --the--; before “second rear” delete “a” and insert --the--; and after
“wall,” delete “a” and insert --the--.
In line 8, after “rear side wall, and” insert --the--.
In line 10, after “comprises” delete “a’ and insert --the--.
In line 11, before “head” delete “a” and insert --the--.
In line 13, after “between” delete “an” and insert --the--; and before “closed” delete “a” and insert --the--.
Claim 19
In line 1, after “comprises” delete “a” and insert --the--.
Claim 20
In line 1, after “installing” delete “a” and insert --the--.
In line 2, after “holding” delete “a” and insert --the--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736